United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2074
                                   ___________

Sandra S. Trammell,                     *
                                        *
                  Appellant,            *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Larry G. Massanari, Acting              *
Commissioner, Social Security           *      [UNPUBLISHED]
Administration,*                        *
                                        *
                  Appellee.             *
                                   ___________

                              Submitted: May 4, 2001

                                  Filed: May 10, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      In June 1996, Sandra S. Trammell sought disability insurance benefits and
supplemental security income, complaining of tachycardia, gastritis, shortness of


      *
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee under Federal Rule of Appellate
Procedure 43(c)(2).
breath, fatigue, weakness, chest pain, and anxiety. After a hearing, an administrative
law judge (ALJ) determined Trammell was not disabled because she did not have a
severe impairment or combination of impairments within the meaning of the
regulations. The Appeals Council later denied Trammell's request for review, after
considering records of Trammell's treating physician, some of which predated, but were
not submitted before, the ALJ's decision.

      After Trammell commenced this federal court action and the parties filed cross
motions for summary judgment, the district court granted judgment in favor of the
Commissioner. Trammell appeals.

       Having reviewed the record, including relevant evidence submitted to the
Appeals Council, we are convinced Trammell met her burden of showing she had
impairments which would have had more than a minimal effect on her ability to work,
and for which, contrary to the ALJ's belief, she received ongoing treatment. See
Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir. 1996) (claimant bears burden of
establishing she has severe impairment; sequential evaluation process may be
terminated for lack of severe impairment only when claimant's impairments would have
no more than minimal effect on her ability to work). Accordingly, we reverse the grant
of summary judgment in favor of the Commissioner. On remand, the ALJ should
proceed with the sequential evaluation process and determine whether Trammell could
return to her former work, and if not, whether there were any jobs in the national
economy she could perform. See 20 C.F.R. §§ 404.1520, 416.920 (2000) (discussing
five-step sequential evaluation process). Other arguments advanced by Trammell's
counsel have little to do with the facts of this case, and do not merit further discussion.

      We reverse and remand for further proceedings consistent with this opinion.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-